COURT OF APPEALS FOR THE
                            FIRST DISTRICT OF TEXAS AT HOUSTON

                               ORDER ON MOTION FOR REHEARING

Appellate case name:      Charles Mandeville v. Deborah Mandeville

Appellate case number:    01-15-00119-CV

Trial court case number: 14-DCV-211809

Trial court:              387th District Court of Fort Bend County

Date motion filed:        December 8, 2015

Party filing motion:      Charles Mandeville

       It is ordered that the motion for rehearing is      DENIED       GRANTED.


Judge’s signature: /s/ Rebeca Huddle
                          Acting individually           Acting for the Court

Panel consists of: Justices Higley, Huddle, and Lloyd


Date: December 22, 2015